DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-11, 13-15, 18-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Ma et al. (US 2013/0302401 A1) teaches an amine that reads on the claimed formula (I) [0092], as explained in the previous Office action.
  Ma does not teach a method comprising hardening the at least one epoxy resin with a hardener comprising the amine of formula (I). There would have been no teaching, suggestion, or motivation for one of ordinary skill in the art to have hardened Ma’s diepoxide with Ma’s amine that is  
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
. This is because Ma teaches reacting one or more equivalents of the amine with one or more equivalents of the diepoxide under suitable conditions to form a poly(beta-amino alcohol) [0008], wherein the amine is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 [0092], and that their invention pertains to poly(beta-amino alcohols) [0004], which does not read on a method comprising hardening the at least one epoxy resin with a hardener comprising the 
Regarding claim 8, Ma et al. (US 2013/0302401 A1) renders obvious all of the limitations of claim 8 as explained in the previous Office action, except the limitation wherein the further amine is an adduct, containing at least three amine hydrogens, of at least one polyamine having 2 to 12 carbon atoms and at least one epoxide. The prior art of record do not teach or suggest using a further amine that is an adduct, containing at least three amine hydrogens, of at least one polyamine having 2 to 12 carbon atoms and at least one epoxide in combination with Ma’s amine that is for reacting with a diepoxide without solvent.
Regarding claim 14, Ma et al. (US 2013/0302401 A1) teaches an epoxy resin composition comprising a resin component comprising at least one epoxy resin [0008] and at least one amine [0008] that reads on the claimed formula (I) [0092], wherein the epoxy resin composition contains 0 weight% of a diluent [0008], as explained in the previous Office action.
Ma does not teach a cured composition obtained from the curing of the epoxy resin composition. There would have been no teaching, suggestion, or motivation for one of ordinary skill in the art to have cured Ma’s diepoxide in the presence of Ma’s 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
. This is because Ma teaches reacting one or more equivalents of the amine with one or more equivalents of the diepoxide under suitable conditions to form a poly(beta-amino alcohol) [0008], wherein the amine is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 [0092], and that their invention pertains to poly(beta-amino alcohols) [0004], which does not read on a cured composition obtained from the curing of an epoxy resin composition as claimed in claim 12 or of a coating comprising the epoxy resin composition. Furthermore, if one of ordinary skill in the art were to cure Ma’s diepoxide in the presence of Ma’s amine, it would interfere with formation of Ma’s poly(beta-amino alcohol) and would therefore render Ma’s invention unsatisfactory for its intended purpose. If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification (MPEP 2143.01(V)).
Since claim 15 recites a method for preparing the hardener for epoxy resins as claimed in claim 8, and since claim 8 is allowed, claim 15 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.